Consolidated proceedings pursuant to section 298 of the Executive Law to review two orders of the State Human Rights Appeal Board, dated April 22, 1977 and July 6, *10111977, respectively, which, inter alia, affirmed separate orders of the State Commissioner of Human Rights declaring that petitioner’s policy of mandatory, unpaid pregnancy leave constituted unlawful sex discrimination in violation of section 296 of the Executive Law. Orders confirmed and petitions dismissed, without costs or disbursements. The determinations under review are supported by sufficient evidence on the record considered as a whole (see Executive Law, § 298). Latham, J. P., Damiani, Gulotta, Margett and O’Connor, JJ., concur.